Citation Nr: 0737199	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-03 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for Meniere's disease for the period from March 29, 2002 to 
November 12, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 15, 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, WI in which an initial evaluation of 100 
percent was granted for Meniere's disease, effective November 
13, 2002.

This case was previously before the Board in December 2006, 
when the claim for entitlement to service connection for a 
low back disability was denied, and the claim for an initial 
evaluation greater than 60 percent for Meniere's disease for 
the time period from March 29, 2002 to November 12, 2002 was 
remanded to provide appropriate notice of the information and 
evidence not of record necessary to substantiate his claim 
for an initial higher evaluation.  


FINDING OF FACT

A preponderance of the evidence is against findings that the 
service connected Meniere's disease was manifested by or 
approximated a disability picture of hearing impairment with 
attacks of vertigo and cerebellar gait occurring more than 
once weekly, with or without tinnitus, for the period from 
March 29, 2002 to November 12, 2002.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 60 
percent for Meniere's disease for the time period March 29, 
2002 to November 12, 2002 are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1 - 4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 6205 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO did not provide the appellant with sufficient notice.  
In December 2006, the claim was remanded to provide this 
notice.  In April 2007, the RO provided post-adjudication 
notice by a letter.  The veteran acknowledged receipt of the 
letter in the same month.  He responded that he had no 
additional information or evidence that would substantiate 
his claim.  However, he provided a written description of his 
symptomatology.  The claim was readjudicated in a June 2007 
supplemental statement of the case.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process. The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which she initially 
requested, but then canceled.  All other known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file, and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Higher Initial Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for Meniere's disease in a 
January 2003 rating decision, and the disability was 
evaluated as 60 percent disabling effective in March 2002 
under 38 C.F.R. § 4.87, Diagnostic Code 6205, based on 
findings of hearing loss with tinnitus and prostrating 
attacks of vertigo two to three times per month.  The veteran 
appealed the 60 percent evaluation originally assigned.  

In an October 2004 rating decision, the initial evaluation 
for the service-connected Meniere's disease was increased to 
100 percent effective in November 2002 based on evidence 
that, beginning in November 2002, the veteran's attacks had 
increased to a frequency of more than one time per week.

A 100 percent evaluation under Diagnostic Code 6205 
contemplates hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  

VA examinations for audiology and ear disease conducted in 
December 2002 show the veteran reported his last vertiginous 
attack had been approximately two weeks ago, or in mid 
November.  He described his symptoms as involving nausea, 
spinning vertigo, and reduced hearing in the left ear.  He 
veteran noted onset in about 1991, with severity increasing 
in time with repeated attacks.  The examiners noted findings 
consisted with Meniere's disease.

In February 2003, the veteran's private treating physician 
submitted a statement concerning the veteran's hearing 
disability.  The physician stated he had treated the veteran 
since the 1990s for left Meniere's disease.  The veteran did 
well, the physician stated, with only rare episodes of 
dizziness.  However, beginning in November 2002, he began to 
experience more problems with dizziness and a pervasive 
sensation of disequilibrium which has been ongoing.

In July 2003, the veteran underwent VA psychiatric 
examination, at which time the examiner noted that the 
veteran's Meniere's disease was greatly exacerbated in 
November 2002.  The veteran reported he was initially 
diagnosed with Meniere's disease around 1990 and experienced 
periods during which he was bedridden for days at a time, but 
since November 2002 has been afraid to travel alone and must 
have someone take him places.  He reported he was employed, 
but was afraid he might lose his job because of his 
condition.

In January 2004, the veteran underwent additional VA 
examination for ear, nose, and throat conditions.  He 
reported always feeling dizzy, with his last severe attack 
being the day prior.  He reported experiencing two to three 
attacks per week of less severe vertigo, lasting anywhere 
from an hour to ten days.  The examiner opined that it was at 
least as likely as not that the veteran was currently 
experiencing vertiginous attacks more than once a week.

These records do not document that the service-connected 
Meniere's disease was manifested by symptomatology 
approximating attacks of vertigo and cerebellar gait, with or 
without tinnitus, occurring more than once weekly prior to 
November 2002.  Rather, the veteran's statements and the 
observations and statements of VA and private physicians both 
indicated that the veteran's condition was exacerbated 
beginning in November 2002. 

VA and private medical treatment records show complaints of 
and treatment for Meniere's disease, but these records 
present no documentation that would establish a disability 
picture for the condition between March and November 2002 
approximating attacks of vertigo and cerebellar gait, with or 
without tinnitus, occurring more than once weekly. 

There simply is no medical evidence of record that 
establishes a disability picture of Meniere's disease 
manifested by hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus prior to November 12, 2002.  Rather, the 
medical evidence of record supports the statement made by the 
veteran's private treating physician, and echoed by the VA 
examination in July 2003, that the onset of increased 
symptomatology began in November 2002.

A note following Diagnostic Code 6205 directs that Meniere's 
disease may be evaluated under the criteria listed above or 
by separately evaluating vertigo as a peripheral vestibular 
disorder, hearing impairment, and tinnitus, whichever method 
results in a higher overall evaluation.  This method of 
evaluating the veteran's disability has been considered in 
the present case; however, it does not result in an 
evaluation greater than 60 percent for the period of time 
under consideration.  The highest evaluation afforded for 
vertigo as a peripheral vestibular disorder under Diagnostic 
Code 6204 is 30 percent.  The highest available evaluation 
for tinnitus is 10 percent.  In order to obtain an evaluation 
greater than 60 percent prior to November 2002 under this 
calculation, the veteran's hearing impairment alone would 
have to be evaluated as 40 percent disabling.  However, 
audiology results dated in September 2002 reflect right ear 
findings that do not meet the requirement within VA's 
criteria under 38 C.F.R. § 3.385 for service connection for 
hearing loss.  The veteran would then be evaluated only for 
hearing loss in his left ear, and the highest evaluation that 
could be considered would be 10 percent under 38 C.F.R. 
§ 4.85, given the audiological findings presented in the VA 
examination report.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of his disabilities, as 
there is no evidence of record that he has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence does not support the assignment of 
staged ratings for the time period in consideration in this 
case

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

The preponderance of the evidence is against the assignment 
of an initial evaluation greater than 60 percent under 
Diagnostic Code 6205 for the time period from March 29, 2002 
to November 12, 2002.  There is no doubt to be resolved; and 
a higher initial evaluation for this time period is not 
warranted.


ORDER

An initial evaluation greater than 60 percent for Meniere's 
disease for the time period from March 29, 2002 to November 
12, 2002 is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


